FILE COPY




                             COURT OF APPEALS
                          SEVENTH DISTRICT OF TEXAS
                                 AMARILLO

                                        MANDATE
THE STATE OF TEXAS

       To the 69th District Court of Hartley County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on December 1,
2014, the cause upon appeal to revise or reverse your judgment between

          Armando Vejar a/k/a Armando Vejar Penaloza a/k/a Armando Penalosa
                                          v.
                                  The State of Texas

                Case Number: 07-12-00520-CR Trial Court Number: 1081H

was determined and therein our said Court made its order in these words:

       Pursuant to the opinion of the Court dated December 1, 2014, it is ordered, adjudged
and decreed that the judgment of the trial court is modified as set forth in the opinion and
affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that have
already been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                             oOo

        WHEREFORE, WE COMMAND YOU to observe the order of said Court of Appeals
for the Seventh District of Texas, in this behalf, and in all things to have it duly recognized,
obeyed and executed.

       WITNESS, the Honorable Justices of our said Court, with the seal thereof annexed,
at the City of Amarillo on February 19, 2015.


                                                           Vivian Long
                                                           VIVIAN LONG, CLERK